DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

						
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters D11 and D12 have both been used to designate a first pulley. The drawings are also objected to over “a second crank arm” and “a third crank arm” both referencing 187a. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informality:
Ln 9. “and on which a foot of a user is placed” should read “and configured to receive a foot of a user”
Claim 3 is objected to because of the following informalities:
Ln. 2. “an one-way bearing” should read “a one-way bearing”
Claim 6 is objected to because of the following informality:
Ln. 2. “guiding shaft is provided such that an ankle joint of the user is placed in an axial direction thereof” should read “guiding shaft is configured to position an ankle joint of a user in an axial direction thereof”
Claim 7 is objected to because of the following informality:
Ln. 2 “guiding shaft is provided such that a subtalar joint of the user is placed in an axial direction thereof” should read “guiding shaft is configured to position a subtalar joint in a user in an axial direction thereof”

Claim Rejections - 35 USC § 102
  	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malack et al.( U.S PG Pub. No. 2011/0256983 A1).


 
    PNG
    media_image1.png
    717
    888
    media_image1.png
    Greyscale

 a first movement guiding shaft perpendicular to a front-rear direction of the support member and horizontal to a ground(Fig. 1A, Shaft 41);
an intermediate member rotatably provided on the support member with respect to the first movement guiding shaft (Fig. 1A, rotated in Fig. 1D, box portion 12 acts as an intermediate member rotatably provided on the support structure with respect to the first movement guiding shaft);

 a foot support rotatably provided on the intermediate member (Fig. 1A, foot plate 15, rotatable across axis 11, and rotatable with respect to the second movement guiding shaft across axis 11, Pg. 3, Ln. 2-9 below ) with respect to the second movement guiding shaft and inclined with respect to the second movement guiding shaft(Inclined with respect to the second movement guiding shaft in figures 1D, 2C, 9), and on which a foot of a user is placed(Fig. 9 demonstrates a foot placed on foot plate 15);
“a moveable platform ("footplate") 15 that is housed within a box portion 12 that is supported by a support structure 19. As shown in FIG. 3, the smaller footplate 15, e.g., a 14 inch by 7 inch by 0.375 inch aluminium plate, is structured and arranged to move about an anterior-posterior axis 11 to enable inversion/eversion or roll movements about the anterior-posterior axis 11”

 a first resistance force application part linked with the first movement guiding shaft and applying resistance force of an adjustable intensity against the active ankle movement of the user made with respect to the first movement guiding shaft in a state in which the foot is placed on the foot support(Pg. 4. Par. 0057, ln. 1-10 below, First resistance force application part equated to the combination of damper 18, and link shaft 73);
Hydraulic actuators, dampers, brakes, and the like, are provided to allow a controllable variable resistance and/or torque generation in the shaft 30 along the anterior-posterior axis 11 and/or shafts 41 along the lateral-medial axis 13. Whereas dampers and brakes 16, 18 are structured and arranged to provide passive resistance to an applied force, actuators 68 (FIG. 1D) are also adapted to produce active movement, which is to say a full robotic capability. Dampers 16, 18 can be any controllable mechanical dampers”

 and a second resistance force application part linked with the second movement guiding shaft and applying resistance force of an adjustable intensity against the active ankle movement of the user made with respect to the second movement guiding shaft in a state in which the foot is placed on the foot support(Pg. 4. Par. 0057, ln. 1-12 above, second resistance force application part equated to damper 16, and link shaft 30).

 	With respect to claim 2, Malack et al. teaches the ankle muscle resistance-training apparatus according to claim 1, wherein the first resistance force application part includes: a link shaft (Fig. 1A, 7 Shaft 73) provided rotatably on the support member and linked with the first movement guiding shaft(Shaft 73 of Fig. 1A is shown rotatably provided on the support structure 19 and is linked to the first movement guiding shaft via steel wire 20 and turn buckle 24); 
a rotating disk formed of a conductive material(Fig. 1A. Damper 18 equivalent to a rotating disk. Pg. 4. Par. 0058. Ln. 1-6 “MRF dampers 16, 18 are adapted to control the torque output about the shaft 30 along the anterior-posterior axis 11 and about the shaft 41 along the lateral-medial axis 13 by adjusting the intensity of a magnetic field, which alters the characteristics of the magneto-rheological fluid in the damper 16, 18” The nature of a damper capable of magnetic induction renders it also conductive) that is rotatably provided on the support member through a first support bracket (Fig. 1A, see annotated figure above) and is linked with the link shaft (Shaft 73 of Fig. 1A, axially connected to rotating disk/damper 18 is shown rotatably provided on the support structure 19 and is linked to the first movement guiding shaft via steel wire 20 and turn buckle 24);
 a first brake applying a braking force to the rotating disk using an electromagnet (Host controller 101 increases and decreases an input current to the device that controls the braking force of rotating disk 18 using electromagnetic fluid internal to rotating disk 18, Pg. 7, Par. 0084, Ln. 4-10 below);
“the host controller 101 can use the haptic interface 10 to force the user to resist applied loads or forces. For example, the strength of the field influencing the ERF or MRF controls the operation of a damper 16, 18. Accordingly, the host controller 101 is adapted to increase/decrease the current from a current power supply to the dampers 16, 18. The current power supply provides the magnetic field that controls the behavior of the MRF or, when actuators are used, provides the electric field that controls the behavior of the ERF.”




 	With respect to claim 3, Malack et al. teaches the ankle muscle resistance-training apparatus according to claim 2, wherein the first resistance force application part further includes an one-way bearing(Bearing 44 of Fig. 1A is connected and included as a facet of the resistance force application part/damper 18, connected by steel wire 20 and turn buckle 24) supporting any one of the first movement guiding shaft, the link shaft, and the rotating disk such that the resistance force is applied only when the foot support is pressed by an ankle of the user(The device is configured to provide passive and/or active feedback to the user. Pg. 5. Par. 61 describes a torque bearing pulley extending from either side of bearing 44 to engage in passive or active resistance).
As the user applies force to the footplate 15 to cause PF/DF rotation, the steel pulley 71 rotates, causing the steel wire 20 to transmit torque from the gear 73 to the damper 18. The ratio of the gear on the brake shaft 73 to the gear on the steel pulley 71 is 1:2.5 in the illustrated embodiment. Thus, the resistance torque is amplified by 2.5 times, and the range of the torque of the PF/DF would be from 0.25-15 Nm. Those of ordinary skill in the art can appreciate that the amplification works when the device is used passively in response to user applied loads or actively to effect movement of the user's foot using the damper.

 	With respect to claim 6, Malack et al. teaches the ankle muscle resistance-training apparatus according to claim 1, wherein the first movement guiding shaft is provided such that an ankle joint of the user is placed in an axial direction thereof (The footplate 15 is described as a movable, Pg. 3, Par. 0044 ln. 2-4, “a moveable platform ("footplate") 15 that is housed within a box portion 12 that is supported by a support structure 19” and Pg. 4. Par. 0057, Ln. 2-3, “shafts 41 along the lateral-medial 

 	With respect to claim 7, Malack et al. teaches the ankle muscle resistance-training apparatus according to claim 1, wherein the second movement guiding shaft is provided such that a subtalar joint of the user is placed in an axial direction thereof (By applicants admission the subtalar joint’s axial direction is disclosed as the transverse plane. Therefore examiner interprets the second movement guide shaft 30 of Fig. 1A, disclosed by Malack et al. acts such that the subtalar joint of the user is placed on the transverse plane and may rotate on that axis along axis 11 of Fig. 1A).

Allowable Subject Matter
Claim 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
 	The prior art of record fails to teach or make obvious the combination of limitations required by claim 4. In particular, the cited references do not disclose the apparatus of claim 1 and further comprising wherein the second resistance force application part includes: a center crank wheel linked with the second movement guiding shaft; a first side crank wheel spaced apart from one side of the center crank wheel and rotatably provided on one side of the intermediate member; a first horizontal sliding joint slidably provided on the intermediate member to be slid left and right between the center crank wheel and the first side crank wheel; a first crank arm linking the center crank wheel with the first horizontal sliding joint; a second crank arm linking the first horizontal sliding joint and the first side crank wheel, as required by claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ochi er al. (US P.G. Pub. No. 20120296242 A1) teaches a passive exercise equipment device with a double slider crank system.
Doucot et al. (US P.G Pub. No. 20150328497 A1) teaches a robotic ankle and balance trainer including multiaxial training.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON J STEWART whose telephone number is (571)272-7462.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CARSON JAMES STEWART/Examiner, Art Unit 4184    

/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784